Walter R. Hart, J.
Defendant, the American Legion, moves for summary judgment dismissing the complaint. Plaintiff has brought this action to recover damages for injuries received while attending a dance conducted under the auspices of defendant, Amity Post No. 791 of the American Legion.
The American Legion is a corporation organized under an Act of Congress (U. S. Code, tit. 36, §§ 41-51). It is an independent entity separate and distinct from local chapters and posts which receive their charters from State or territorial departments. A chapter or post is deemed to be “a corporate entity for the purpose of making contracts, incurring liabilities, and acquiring rights, and of suing and being sued in the courts of this state in its own name ” (Benevolent Orders Law, § 3-a).
Defendant, Amity Post No. 791, received its charter on March 28,1931. The said charter was in force at the time of the occurrence here involved. Absent any showing that the American Legion participated in or had any connection with the function at which plaintiff was injured, it is not answerable for the acts or omissions, if any, of the local post. Motion of the American Legion is therefore granted.